PER CURIAM.
Bonners Ferry appeals from an order of the Industrial Commission requiring the City, as a cost reimbursement employer pursuant to I.C. § 72-1349B, to reimburse the State of Idaho for unemployment benefits paid to a former employee on an interstate claim. Claimant Weaver quit city employment to take a job in Washington. He was subsequently laid off and made an interstate claim for benefits in Washington. The base period of the claim included wages paid to Weaver by City in the third quarter of 1981.
This case presents the same issues as were presented in one of the cases in City of Bonners Ferry v. Idaho Department of Employment, 107 Idaho 596, 691 P.2d 1211 (1984). The decision there is dispositive here. The orders of the Industrial Commission are affirmed. Tendoy Area Council v. State of Idaho, 105 Idaho 517, 670 P.2d 1302 (1983).
Costs to respondent. No attorney’s fees on appeal.